                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


ROBERT E. BUFFAR,                                   )
                                                    )
          Movant,                                   )
                                                    )
v.                                                  )        Case No. 3:16-cv-01203
                                                    )        Judge Aleta A. Trauger
UNITED STATES OF AMERICA,                           )
                                                    )
          Respondent.                               )


                                          MEMORANDUM

          Before the court is Robert Buffar’s Amended Motion to Vacate, Set Aside, or Correct

Sentence in Accordance with 28 U.S.C. § 2255. (Doc. No. 3.) Buffar seeks to vacate the sentence

entered upon his 2005 criminal conviction in United States v. Buffar, No. 3:05-cr-00086 (M.D.

Tenn. Sept. 23, 2005) (Am. Judgment, Doc. No. 25), 1 under Johnson v. United States, 135 S. Ct.

2551 (2015), which invalidated the so-called “residual clause” of the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e). (Doc. No. 1.) For the reasons set forth herein, the motion will be

denied.

I.        PROCEDURAL BACKGROUND

          In September 2005, Judge Todd Campbell (retired), accepted Buffar’s guilty plea to the

charges in the Indictment of (1) being a previously convicted felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g)(1) and 924, and (2) possession of a firearm with an altered or

obliterated serial number, in violation of 18 U.S.C. § 922(k). (Crim. Doc. Nos. 20, 21.) Based on

his having at least three prior violent felony convictions, Buffar was sentenced to the ACCA’s


          1
              References to the criminal case record will hereafter be designated as “Crim. Doc. No.
__.”
                                                                                                2


mandatory minimum of 180 months on Count 1, to run concurrently with a 60-month sentence

on Count 2. (Crim. Doc. No. 21.) There is no indication in the record that Buffar objected to

sentencing under the ACCA. No appeal was filed.

       The ACCA predicate felonies identified in the Presentence Report included Tennessee

convictions for (1) aggravated assault (2000); (2) voluntary manslaughter (1991); and (3) assault

with intent to commit murder with bodily injury (1986). Following the filing of Buffar’s Motion

to Vacate, the Probation Office issued a Supplement to the Presentence Report, in which it

purported to agree with Buffar that, in light of Johnson, the Voluntary Manslaughter conviction

no longer qualified as a predicate ACCA offense. However, the Supplement identified additional

potentially qualifying convictions, including Tennessee assault with intent to commit first degree

murder (1970) and two convictions for third degree burglary (1970). (See Doc. No. 4. at 2.)

       Buffar filed his Motion to Vacate, through counsel, on June 7, 2016, citing Johnson. He

filed an Amended Motion on June 16, 2016 and a Supplemental Brief on August 15, 2016 (Doc.

Nos. 3, 4), arguing that none of his prior convictions qualifies as a predicate offense under the

now-invalidated residual clause of the ACCA. (Doc. No. 1.) The government responded (Doc.

No. 11), arguing that Johnson did not affect Buffar’s sentencing under the ACCA, because at

least three of the previous convictions qualify as crimes of violence under the ACCA’s use-of-

force clause. The movant, through counsel, filed a Reply. (Doc. No. 12.)

       As set forth below, the court finds that Buffar’s Tennessee convictions for (1) aggravated

assault (2000), (2) voluntary manslaughter (1991), (3) assault with intent to commit first-degree

murder (1970), and (4) assault with intent to commit murder with bodily injury (1986) all qualify

as violent felonies under the ACCA.
                                                                                               3


II.    LEGAL FRAMEWORK

       A.      28 U.S.C. § 2255

       The movant brings this action under 28 U.S.C. § 2255. Section 2255 provides a statutory

mechanism for challenging the imposition of a federal sentence:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed
       in violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a). In order to obtain relief under § 2255, a petitioner “‘must demonstrate the

existence of an error of constitutional magnitude which had a substantial and injurious effect or

influence on the guilty plea or the jury’s verdict.’” Humphress v. United States, 398 F.3d 855,

858 (6th Cir. 2005) (quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). A

motion under § 2255 is ordinarily subject to a one-year statute of limitations, running from the

date the underlying conviction became final. 28 U.S.C. § 2255.

       B.      The ACCA and Johnson v. United States

       Buffar pleaded guilty to a violation of 18 U.S.C. § 922(g)(1), which makes it unlawful for

a previously convicted felon to possess any firearm or ammunition that has been transported in

interstate commerce. The ACCA, 18 U.S.C. § 924(e), mandates a minimum sentence of fifteen

years for any person convicted under § 922(g)(1) who has “three previous convictions . . . for a

violent felony or a serious drug offense.” The predicate offenses at issue here clearly do not

constitute drug offenses. The question is whether they qualify as violent felonies.

       Section 924(e)(2)(B) defines “violent felony” as:

         any crime punishable by imprisonment for a term exceeding one year . . . that—

            (i) has as an element the use, attempted use, or threatened use of physical
                                                                                                   4


           force against the person of another; or

           (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
           involves conduct that presents a serious potential risk of physical injury to
           another . . . .

The first prong of that definition, § 924(e)(2)(B)(i), is known as the “use-of-force” or “elements”

clause. Davis v. United States, 900 F.3d 733, 735 (6th Cir. 2018), cert. denied, 139 S. Ct. 1374

(2019); United States v. Patterson, 853 F.3d 298, 302 (6th Cir. 2017), cert. denied, 138 S. Ct.

273 (2017). The second prong, § 924(e)(2)(B)(ii), is itself split into two clauses. The first part is

known as the “enumerated-offense clause”; the second part (“conduct that presents a serious

potential risk of physical injury to another”) is known as the “residual clause.” Id.

       In Johnson, the Supreme Court invalidated the residual clause as unconstitutionally vague

under the Due Process Clause of the Fifth Amendment. Johnson, 135 S. Ct. at 2563. The

Supreme Court subsequently recognized that Johnson had announced a new substantive rule that

has retroactive effect in cases on collateral review, Welch v. United States, 136 S. Ct. 1257, 1265

(2016), thus authorizing this otherwise untimely § 2255 motion.

       Despite invalidation of the residual clause, the other parts of the ACCA remain valid and

enforceable. Thus, if a defendant was previously found to have the requisite number of predicate

offenses under the ACCA, but the prior offenses were deemed to qualify only under the residual

clause—or the court and the parties merely assumed that the offenses qualified without analyzing

under which clause of the ACCA—courts faced with a Johnson motion are called upon to

consider whether the underlying offenses qualify under the use-of-force or enumerated-offense

clause instead. Although these provisions remain valid, the courts have continued to struggle

with the definitions contained there as well.

       Courts apply a “categorical approach” to determine whether a prior conviction qualifies

as a “violent felony” under the use-of-force clause See, e.g., United States v. Mitchell, 743 F.3d
                                                                                                   5


1054, 1058 (6th Cir. 2014). That means that the courts “look only to the fact of conviction and

the statutory definition of the prior offense and not the particular facts underlying that

conviction.” Id. (citing James v. United States, 550 U.S. 192, 202 (2007)). “This approach

avoid[s] the practical difficulties and potential unfairness of permitting a sentencing court to

relitigate facts and delve into the details of a prior conviction.” Id. (internal quotation marks and

citation omitted). If the state law offense categorically requires “the use, attempted use, or

threatened use of physical force against the person of another,” § 924(e)(2)(B)(i), it may serve as

a predicate “violent felony.” See id. at 1059.

       The Supreme Court has also authorized the application of the so-called “modified

categorical approach” under certain circumstances. Descamps v. United States, 570 U.S. 254,

257 (2013). This approach is triggered by “divisible statute[s].” Id. A divisible statute “list[s]

elements in the alternative, and thereby define[s] multiple crimes.” Mathis v. United States, 136

S. Ct. 2243, 2249 (2016). A statute that, for example, defines aggravated assault as either causing

serious injury or causing injury with a weapon creates two distinct crimes with different

elements. See, e.g., Davis v. United States, 900 F.3d 733, 736 (6th Cir. 2018). The modified

categorical approach allows courts to examine certain records (“for example, the indictment, jury

instructions, or plea agreement and colloquy”) to ascertain which offense the defendant

committed. Mathis, 136 S. Ct. at 2249. Some statutes, however, will list only separate means

(such as using “a ‘knife, gun, bat, or similar weapon’”) to commit a single crime (“use of a

‘deadly weapon’”). Id. (citation omitted). This type of statute is deemed indivisible and requires

courts to apply the categorical approach, by asking if the least forceful “means” of committing

the crime falls within the use-of-force clause. Id. at 2251–57.

       Specifically regarding that clause, the Supreme Court has explained that “‘physical force’

means violent force—that is, force capable of causing physical pain or injury to another person.”
                                                                                                 6


Johnson v. United States, 559 U.S. 133, 140 (2010) (“Johnson I”). Johnson I, however,

concerned the degree of force necessary for misdemeanor battery under Florida law, which did

not require resistance or even physical aversion on the part of the victim. Rather, the “slightest

offensive touching” would qualify. Id. at 139. In Stokeling v. United States, 139 S. Ct. 544

(2019), the Supreme Court addressed the degree of force required for a robbery conviction to

qualify as an ACCA predicate. There, the Court reaffirmed the holding in Johnson I but clarified

that the degree of force required by the elements clause of the ACCA, as applied to robbery

statutes, was that force sufficient “to overcome the victim’s resistance.” Id. at 550.

       Although Stokeling addressed the offense of robbery, the Sixth Circuit has applied it to

the analysis of whether other crimes involve the requisite degree of force needed to qualify as an

ACCA predicate offense.

III.   ANALYSIS

       In light of Johnson, the court must determine whether at least three of Buffar’s prior state

court convictions qualify as crimes of violence under the ACCA’s use-of-force clause or

enumerated-offense clause.

       A.      Aggravated Assault

       The government introduced both an Indictment and a Judgment to show that Buffar was

charged with and convicted of Tennessee aggravated assault in 2000, in violation of Tenn. Code

Ann. § 39-13-102 (1998). (Doc. Nos. 11-1, 11-2.) The statute in effect at that time had several

subsections, distinguishing among (1) an intentional or knowing assault that (a) causes serious

bodily injury (subsection (a)(1)(A)) or (b) involves the use or display of a deadly weapon

(subsection (a)(1)(B)); (2) a reckless assault that (a) causes serious bodily injury (subsection

(a)(2)(A)) or (b) involves the use or display of a deadly weapon (subsection (a)(2)(B)); (3) the

intentional or knowing failure to protect from aggravated assault a child or adult of whom the
                                                                                                7


defendant is the parent or custodian (subsection (b)); and (4) the intentional or knowing assault

or attempted assault on a person after having been enjoined by a restraining order from

committing or attempting to commit an assault against that person (subsection (c)).

       The Sixth Circuit has held that this statute is divisible and, therefore, that the modified

categorical approach is applicable. Braden v. United States, 817 F.3d 926, 933 (6th Cir. 2016)

(citing United States v. Cooper, 739 F.3d 873, 880 (6th Cir. 2014)) (both analyzing the same

1998 version of the statute at issue here). Likewise, the Sixth Circuit has held that a conviction

under subsection (a)(1)(B), which criminalized “[i]ntentionally or knowingly commit[ting] an

assault” while “us[ing] or display[ing] a deadly weapon,” Tenn. Code Ann. § 39-13-

102(a)(1)(B), qualifies as a crime of violence under the ACCA’s use-of-force clause. Braden,

817 F.3d at 933.

       The Indictment for this charge alleged that Buffar “intentionally or knowingly did cause

bodily injury to Cleo M. Williams by the use or display of a deadly weapon, to wit: a gun.” (Doc.

No. 11-1.) Buffar pleaded guilty to this charge. (Doc. No. 11-2.) Thus, the conviction fell under

Tenn. Code Ann. § 39-13-102(a)(1)(B) and, under Braden, constitutes a violent felony under the

ACCA’s use-of-force clause.

       B.      Voluntary Manslaughter

       In July 1991, Buffar pleaded guilty to voluntary manslaughter, after having been charged

with first degree murder. The date of the offense identified in the Judgment is July 10, 1990.

(Doc. No. 11-3.) At the time of both the offense and the conviction, Tennessee law defined

voluntary manslaughter as “the intentional or knowing killing of another in a state of passion

produced by adequate provocation sufficient to lead a reasonable person to act in an irrational

manner.” Tenn. Code Ann. § 39-13-211(a) (1990).

       The Sixth Circuit has specifically recognized that voluntary manslaughter, thus defined,
                                                                                                 8


qualifies as a violent felony under the use-of-force clause of the ACCA:

       In Tennessee, voluntary manslaughter is “the intentional or knowing killing of
       another in a state of passion produced by adequate provocation sufficient to lead a
       reasonable person to act in an irrational manner.” Tenn. Code Ann. § 39-13-
       211(a). The “state of passion” element distinguishes voluntary manslaughter from
       second-degree murder. . . . [T]he Tennessee voluntary-manslaughter statute
       requires proof that the defendant knowingly killed another in circumstances that
       would otherwise be second-degree murder, and thus necessarily is an offense that
       has the use of physical force as an element. Reasonable jurists therefore would not
       debate the district court’s conclusion that Walls’s voluntary-manslaughter
       conviction is a predicate ACCA violent felony under the “use of force” clause
       and, as a consequence, that he is not entitled to relief from his sentence under
       Johnson.

Walls v. United States, No. 17-5354, 2017 WL 4770923, at *2 (6th Cir. Aug. 24, 2017) (denying

the movant’s application for a certificate of appealability).

       Because voluntary manslaughter qualifies as a violent felony under the ACCA’s use-of-

force clause, Johnson provides no relief with respect to this conviction.

       C.      Assault with Intent to Commit Murder

       Buffar was convicted of assault with intent to commit first degree murder in 1970 and

assault with intent to commit murder with bodily injury in 1986.

               1.      The 1970 Conviction

       The government has introduced an Indictment showing that Buffar was charged in 1969

with

       unlawfully, wilfully, feloniously, maliciously, deliberately and premeditatedly
       [assaulting an individual] with a pistol, with the felonious intent, then and there,
       to unlawfully, wilfully, feloniously, maliciously, deliberately and premeditatedly
       kill and murder [said individual], and to commit the crime of Murder in the First
       Degree.

(Doc. No. 11-4.) The defendant does not dispute that he was convicted of this offense in 1970.

       The statute in effect at the time stated:

       Whoever shall feloniously and with malice aforethought assault any person, with
       intent to commit murder in the first degree, or shall administer or attempt to give
                                                                                                 9


       any poison or potion for that purpose, though death shall not ensue, shall, on
       conviction, be imprisoned in the penitentiary for not less than three (3) nor more
       than twenty-one (21) years.

Tenn. Code Ann. § 39-604 (1955).

       Citing United States v. Jones, 673 F.3d 497 (6th Cir. 2012), Buffar argues that assault

with intent to commit first degree murder only qualifies as a crime of violence under the residual

clause, because an attempt to administer poison, the least forceful means of violating the statute,

does not necessarily require force or violence. In Jones, which predated Johnson, the Sixth

Circuit held that a violation of § 39-2-103(a) qualified as an ACCA predicate offense under the

residual clause, without addressing whether it also qualified under the use-of-force clause:

       This statute does not necessarily require use of physical force, because it includes
       poisoning, which need not involve direct physical contact or force. We need not
       decide the issue because even if Defendant’s conviction did not fit the use of
       physical force provision, it fits within the residual provision.

Jones, 673 F.3d at 506.

       The Sixth Circuit has now addressed the question it skirted in Jones. In Banks v. United

States, No. 18-5510, 2019 WL 2149658 (6th Cir. May 15, 2019), the court held, first, following a

lengthy examination of the historical treatment of the statute by the Tennessee courts, that the

offense is divisible, meaning that courts can apply the modified categorical approach to

determine whether it was committed in a particular case by assault or, instead, by poisoning or

attempted poisoning. Id. at *3–5. Second, the court held that the assault version of the offense

satisfies the ACCA’s use-of-force clause. Id. at *5–7 (citing Stokeling, 139 S. Ct. at 553).

       Banks necessarily means that Buffar’s underlying conviction qualifies as a crime of

violence. The government has introduced the Indictment charging Buffar with this crime.

Because the statute is divisible, consideration of the Indictment is permitted to determine which

version of the crime was charged in this case. Mathis, 136 S. Ct. at 2249. The Indictment, as
                                                                                                 10


quoted above, clearly charges Buffar with the assault version of the offense.

        Under clear Sixth Circuit precedent, the 1970 conviction qualifies as an ACCA crime of

violence under the use-of-force clause.

               2.      The 1986 Conviction

        Buffar has the requisite three prior violent felony convictions, but, in light of the age of

the 1970 conviction, the court will also consider the 1986 conviction. As set forth below, it, too,

constitutes a violent felony.

        The government has not introduced the Indictment and instead has produced the 1986

Judgment showing that Buffar pleaded guilty to the charge of “assault with intent to commit

murder with bodily injury” in September 1986. (Doc. No. 11-5.) The Judgment shows that the

crime was classified as a “Class X” felony and that Buffar was sentenced to a ten-year prison

term.

        The Judgment does not reference under which statute Buffar was convicted, but the

parties appear to agree that he was charged under Tenn. Code Ann. § 39-2-103 ( “Assault with

intent to murder”). At the time of Buffar’s conviction, that provision stated:

        (a) Whoever shall feloniously and with malice aforethought assault any person,
        with intent to commit murder in the first degree, or shall administer or attempt to
        give any poison for that purpose, though death shall not ensue, shall, on
        conviction, be imprisoned in the state penitentiary for not less than five (5) nor
        more than twenty-five (25) years.

        (b) If bodily injury to the victim occurs as a result of such an assault in violation
        of subsection (a), the punishment shall be a determinate sentence of confinement
        in the state penitentiary for life or for a period of no less than five (5) years.

        (c) In the case of bodily injury to the victim, the offense defined in subsection (b)
        of this section is a Class X felony.

Tenn. Code Ann. § 39-2-103 (1982) (repealed by 1989 Tenn. Pub. Acts 1169 § 1).

        Again citing Jones, 673 F.3d 497 (6th Cir. 2012), Buffar argues that the crime defined by
                                                                                                11


§ 39-2-103 only qualifies as a crime of violence under the residual clause, because an attempt to

administer poison, the least forceful means of violating the statute, does not necessarily require

force or violence. (Doc. No. 3, at 5.) As set forth above, however, the statute is divisible, and

Buffar was clearly charged with violating subsection (b), for an assault with intent to murder that

actually caused bodily injury.

       Even if the court assumes that the “assault” referenced in subsection (b) would

encompass the administration of poison that actually causes bodily injury, this version of the

crime, too, constitutes a violent felony under the use-of-force clause of the ACCA. This

conclusion is guided, first, by the Sixth Circuit’s determination in United States v. Verwiebe, 874

F.3d 258, 261 (6th Cir. 2017), that any assault resulting in a serious bodily injury categorically

qualifies as a crime of violence under the career offender sentencing guideline, U.S.S.G. §

4B1.2(a). See id. at 261 (“How would it be possible to suffer serious bodily injury without force

capable of producing such injury? Our precedent says as much, holding that crimes requiring

proof of serious physical injury necessarily require proof of violent physical force.” (citing

United States v. Anderson, 695 F.3d 390, 401 (6th Cir. 2012)).

       Admittedly, the injury required by § § 39-2-103(b) is not “serious.” See United States v.

Castleman, 572 U.S. 157, 170 (2014) (noting that, under Tennessee law, “bodily injury” is

broadly defined to include “a cut, abrasion, bruise, burn or disfigurement; physical pain or

temporary illness or impairment of the function of a bodily member, organ, or mental faculty”

(quoting Tenn. Code Ann. § 39-11-106(a)(2) (1997)). In Castleman, Justice Scalia’s concurrence

suggested that these forms of injury necessitate violent force, a question the majority did not

reach. See id.

       Castleman’s majority opinion is nonetheless instructive. There, the defendant was

indicted for possession of a firearm by a person previously convicted of a “misdemeanor crime
                                                                                                  12


of domestic violence,” in violation of 18 U.S.C. § 922(g)(9). The defendant argued that his

previous conviction for causing bodily injury to the mother of his child did not involve the use of

“physical force” as required by the federal statute’s definition of a “misdemeanor crime of

domestic violence,” under 18 U.S.C. § 921(a)(33)(A)(ii). The district court dismissed the charge

based on its conclusion “that one can cause bodily injury without the use of physical force—for

example, by deceiving [the victim] into drinking a poisoned beverage, without making contact of

any kind.” 571 U.S. at 170 (internal quotation marks omitted). The Supreme Court rejected the

district court’s reasoning:

       The “use of force” in Castleman’s example is not the act of “sprinkl[ing]” the
       poison; it is the act of employing poison knowingly as a device to cause physical
       harm. That the harm occurs indirectly, rather than directly (as with a kick or
       punch), does not matter. Under Castleman’s logic, after all, one could say that
       pulling the trigger on a gun is not a “use of force” because it is the bullet, not the
       trigger, that actually strikes the victim.

Id. at 171. That is, the inquiry as to “force,” for federal law purposes, focuses on the causation of

a consequence, rather than the physical act of initiating an action that leads to a consequence.

Thus, the Court concluded that “the knowing or intentional causation of bodily injury necessarily

involves the use of physical force.” Id. at 169.

       Relying on Castleman, a number of courts have held that an assault, even if by poison,

that causes bodily injury qualifies as a violent felony for purposes of the ACCA. See, e.g.,

Villanueva v. United States, 893 F.3d 123, 129 (2d Cir. 2018) (“Under the reasoning of

Castleman, the use of a ‘substance’. . . constitutes use of physical force, for federal law purposes,

because the relevant force is the impact of the substance on the victim, not the impact of the user

on the substance.”); Hylor v. United States, 896 F.3d 1219, 1223 (11th Cir. 2018) (“[E]ven

poisoning is a violent felony under the elements clause. Poisoning someone is a physical, as

opposed to an ‘intellectual’ or ‘emotional,’ use of force because it involves force ‘exerted by and
                                                                                                 13


through concrete bodies.’ And administering poison to kill someone is an intentional act that is

‘capable of causing physical pain or injury.’” (quoting Curtis Johnson v. United States, 559 U.S.

133, 138 (2010); other internal citations omitted)), cert. denied, 139 S. Ct. 1375 (2019).

       In sum, the court finds that the Judgment establishes that Buffar was convicted of the

“assault” version of the statute, actually causing bodily injury, which categorically qualifies as a

crime of violence under Banks, supra. Even assuming, hypothetically, that he perpetrated the

assault by means of administering poison, thus causing bodily injury, this version of the offense

would also qualify as a violent felony under the use-of-force clause of the ACCA.

III.   CONCLUSION

       Because Buffar had at least three previous convictions that qualified, and still qualify, as

violent felonies under the use-of-force clause, he was appropriately sentenced under the ACCA.

His Motion to Vacate will be denied without a hearing.

       Rule 22 of the Federal Rules of Appellate Procedure provides that an appeal of the denial

of a § 2255 motion may not proceed unless a certificate of appealability (COA) is issued under

28 U.S.C. § 2253. Rule 11 of the Rules Governing § 2255 Proceedings requires that a district

court issue or deny a COA when it enters a final order. A COA may issue “only if the applicant

has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

Because the court finds that Beach’s claims do not warrant further attention, the court will deny a

COA.

       An appropriate Order is filed herewith.

       ENTER this 3rd day of July 2019.



                                                  ____________________________________
                                                  ALETA A. TRAUGER
                                                  United States District Judge
